UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7051


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

REGINALD ANTHONY FALICE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:98-cr-00244-GCM-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald Anthony Falice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Anthony Falice seeks to appeal the district court’s order denying his

motion to vacate his conviction and sentence. We conclude that Falice’s motion was in

substance a successive 28 U.S.C. § 2255 motion.

       The order denying the motion is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Falice has not made

the requisite showing. The claims Falice raised in his motion challenged the validity of his

conviction and sentence, and, thus, the motion should have been construed as a successive

§ 2255 motion. * See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005); United States v.

McRae, 793 F.3d 392, 397-99 (4th Cir. 2015). Absent prefiling authorization from this


       *
           The district court denied relief on Falice’s prior § 2255 motion in 2003.

                                               2
court, the district court lacked jurisdiction to entertain Falice’s successive § 2255 motion.

See 28 U.S.C. §§ 2244(b)(3), 2255(h). Accordingly, we deny a certificate of appealability

and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3